Citation Nr: 1125476	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2009, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.

In October 2009 and October 2010, the Board remanded this matter to the RO for additional development.

Regrettably, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2010 remand, the Board requested that the RO obtain an addendum from the VA examiner who performed the January 2010 audiology examination and specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (2010), have been met.

Although the RO obtained an addendum that substantially complied with the remand request, the RO did not specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis have been met.  In the February 2010 supplemental statement of the case (SSOC), the RO merely stated that the evaluation of hearing loss is based on objective testing and a higher evaluation cannot be granted at this time because the evidence available for review does not show more severe hearing impairment.  There was no discussion as to whether the relevant diagnostic criteria reasonably address the disability at issue and, if not, whether the instant case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Given the above, in compliance with the prior remand, the RO should specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on appeal, to specifically include consideration of whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

